DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
3.	Applicant’s amendment to the claims filed on 06/14/2022 in response to the Final Rejection mailed on 04/14/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 3-5 are cancelled.
5.	New claim 45 is added.
6.	Claims 1-2 and 6-45 are pending.
7.	Claims 29-44 stand withdrawn pursuant to 37 CFR 1.142(b).
8.	Applicant’s remarks filed on 06/14/2022 in response to the Final Rejection mailed on 04/14/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
9.	The rejection of claims 1-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness for omitting essential elements is withdrawn in view of applicants’ amendment to claim 1 to recite “wherein at least one improvement comprises attaching ribosomes to a solid support” and to cancel claims 3-5.
10.	The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness in the recitation of “to lessen pathogenic danger” is withdrawn in view of applicants’ amendment to claim 1 to remove said recitation.
11.	The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness in the recitation of “bioactive element” is withdrawn in view of applicants’ amendment to claim 2 to remove said recitation.
12.	The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness in the recitation of changeable module selected from the group consisting of “ion preparation module”, “reaction cassette”, “energized phosphate compound delivery module”, and “harvesting module” is withdrawn in view of applicants’ amendment to the claims to cancel claim 5.
13.	The rejection of claims 1-2 and 6-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the relative term “improved” is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claim 45.
Claims 1-2, 6-28 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the term "improved" is a relative term which renders the claim indefinite.  The term "improve" is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree.  Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree.  It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.  
RESPONSE TO REMARKS:  Beginning on p. 8 of applicants’ remarks, applicants in summary contend that the rejection is improper because it lacks degree is not a proper rejection because an improvement can often not be quantified, and there is no requirement to assign a “degree” to the improvement to understand its meaning.
	This argument is found to be not persuasive because “improvement” is a subjective term and absent a comparison structurally, what one would consider an improvement can be different from what another would consider an improvement.  Accordingly, the metes and bounds upon which protection is sought cannot be ascertained.  It is suggested that applicants amend the claims to recite what the improvement is being compared relative to.  
Claim Rejections - 35 USC § 112(a)
14.	The written description rejection of claims 3-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to cancel claims 3-5.
15.	The scope of enablement rejection of claims 3-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to cancel claims 3-5.
16.	The written description rejection of claims 1-2 and 6-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claim 45 and to address applicants’ amendments to the claims.
Claims 1-2, 6-28 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
As amended, claims 1-2, 6-28 and 45 are drawn to an improved machine for bio-synthesizing polypeptides in a cell-free apparatus wherein at least one improvement comprises attaching ribosomes to a solid support; with a result that a flow through continuous peptide/protein production is possible; said machine comprising an active element affixed upon a solid support selected from the group consisting of: silicon, glass, polycarbonate, (poly)tetrafluoroethylene, (poly)vinyllidendifluoride, polystyrene, nitrocellulose, nylon, a natural fiber, a silkworm silk, a protein, insect, silk and arachnid silk.  The structure of the active element affixed upon a solid support that functions in combination with a ribosome for cell free synthesis of a polypeptide is unlimited.  
	While the specification discloses the availability of the PURE expression system which is further evidenced in the prior art as evidenced by Shimizu et al. (Nature Biotechnology, 2001; cited on PTO-892 mailed 10/19/2021), Sachse et al. (FEBS Letters, 2014; cited on PTO-892 mailed 10/19/2021), and Katzen et al. (TRENDS in Biotechnology, 2005; cited on PTO-892 mailed 10/19/2021), the disclosure fails to provide a single working example of a species that represents the genus of infinite active elements affixed upon a solid support that work in combination with a ribosome for biosynthesizing polypeptides in a cell-free apparatus as encompassed by the claims.  A “representative number of species” means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the genus.” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed.Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.  In the instant case, written description for a “representative set” of active elements for biosynthesizing polypeptides in a cell-free apparatus in the claims is absent.  The prior art does not appear to resolve the deficiencies of the originally filed disclosure.  Therefore, neither the instant specification nor the prior art appears to satisfy the written description requirement, by describing a representative set of embodiments or species to support the instant claim limitations.  As such, the specification, taken with the pre-existing knowledge in the art of protein expression fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
RESPONSE TO REMARKS:  Beginning on p. 9 of applicants’ remarks, applicant contends that claim 1 as amended obviates the rejection and contend that the application is not limited to one or a few species.
	This argument is found to be not persuasive in view of the modified rejection above.  The examiner maintains the position consistent with MPEP 2163.II.A.3.(a).ii, which states "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the genfus]." See Enzo Biochem, S2S F.Sd at 966, 63 USPQ2d at 1615; Noelle v. Ledermon, 355 F.3d 1343,1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004)". In the instant case, the genus of active elements capable of working in combination with a ribosome to synthesize a polypeptide in a cell-free apparatus is highly variant and not limited to those cell-free systems disclosed in the prior art.  The genus encompasses an infinite number of active elements.  As stated above, if a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.  In the instant case, written description for a “representative set” of an active element in the claims is absent.  The prior art does not appear to resolve the deficiencies of the originally filed disclosure.  The specification fails to disclose an adequate number of species of the infinite possibilities of active elements that are encompassed by the claims.
17.	The scope of enablement rejection of claims 1-2 and 6-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claim 45 and to address applicants’ amendments to the claims.
	Claims 1-2, 6-28 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while enabling for a PURE expression system for synthesizing polypeptides in a cell-free apparatus, does not reasonably provide enablement for all improvements to a cell-free apparatus for biosynthesizing polypeptides as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected to make and/or use the invention commensurate in scope with these claims.
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:  As amended, claims 1-2, 6-28 and 45 are drawn to an improved machine for bio-synthesizing polypeptides in a cell-free apparatus wherein at least one improvement comprises attaching ribosomes to a solid support; with a result that a flow through continuous peptide/protein production is possible; said machine comprising an active element affixed upon a solid support selected from the group consisting of: silicon, glass, polycarbonate, (poly)tetrafluoroethylene, (poly)vinyllidendifluoride, polystyrene, nitrocellulose, nylon, a natural fiber, a silkworm silk, a protein, insect, silk and arachnid silk.  The structure of the active element affixed upon a solid support that functions in combination with a ribosome for cell free synthesis of a polypeptide is unlimited.  
	(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed active element that works in combination with a ribosome to bio-synthesize a polypeptide in a cell-free apparatus is structurally unlimited.  Cell-free systems for the biosynthesis of proteins using PURE systems or variations of said PURE systems were known in the art as evidenced by Shimizu et al. (Nature Biotechnology, 2001; cited on PTO-892 mailed 10/19/2021), Sachse et al. (FEBS Letters, 2014; cited on PTO-892 mailed 10/19/2021), and Katzen et al. (TRENDS in Biotechnology, 2005; cited on PTO-892 mailed 10/19/2021).
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification fails to disclose a single working example of what would be considered an active element for the biosynthesis of polypeptides as encompassed by the claims.  Moreover, the specification fails to provide guidance regarding modification(s) to the machine the results in the desired improvement. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
	RESPONSE TO REMARKS:  Beginning on p. 10 of applicants’ remarks, applicants in summary contend that the elements claimed for achieving the improvements toth emachie come in multiple species known in the art and the synthetic reactions being known in the art do not require undue experimentation for their practice.  Applicants contend that the claimed modifications are to be added to or substituted in known working machines, including many species of synthesis machines that are commercially available.  
	These arguments are found to be not persuasive for the reasons of record and the reasons set forth below in view of the modified rejection above.  The genus of active elements as encompassed by the claims is not limited to those disclosed in the specification and the prior art, and includes an infinite number of active elements that can work in combination with a ribosome in a cell-free manner to synthesize a polypeptide.  There is no disclosure as to the modifications and/or improvements to the combination of ribosome and active element that results in the improvement as claimed.  Given the lack of structure of the active element required by the claim, a number of working examples of an improved machine for biosynthesizing polypeptides in a cell-free apparatus in the claims is absent.  The prior art does not appear to resolve the deficiencies of the originally filed disclosure.  Accordingly, given the infinite possibilities of active elements capable of working in combination with a ribosome for cell-free biosynthesis of polypeptides as encompassed by the claims, the amount of experimentation necessary for one skilled in the art to make and test each of the infinite possibilities would be unnecessarily undue.
18.	Claims 1-2, 6-28 and 45 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   This new grounds of rejection is necessitated by applicants’ amendment to the claims to recite “an active element”.
MPEP § 2163.11.A.3.(b) states, "when filing an amendment an applicant shouldshow support in the original disclosure for new or amended claims" and "[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description". According to MPEP § 2163.I.B, "While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as nowclaimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117". 
In the instant case, claim 1 (claims 2, 6-28 and 45 dependent therefrom) recite the limitation “an active element”.  The examiner has reviewed the specification and while there is support on p. 14 for “bioactive element” which is further defined in the “generic sense, including, but not limited to: participating in or causing a biochemical reaction, stabilizing an affixed molecule, acting as a sink for controlling concentration, removing unneeded or harmful molecules, carrying a signal for monitoring synthetic processes, reporting pH or other relevant concentration…”, there is no apparent support for the entire breadth that is encompassed by the term “active element”.  Accordingly, the limitation constitutes new matter.
Claim Rejections - 35 USC § 102
19.	The rejection of claims 1-10, 17 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Sachse et al. (FEBS Letters, 2014; cited on PTO-892 mailed 10/19/2021) is withdrawn in view of applicants’ amendment to the claims to recite “comprises attaching ribosomes to a solid support” and to cancel claims 3-5.
20.	The rejection of claims 1-9, 14, 17-24, 26, and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (Nature Biotechnology, 2001; cited on PTO-892 mailed on 10/19/2021) is withdrawn in view of applicants’ amendment to the claims to recite “comprises attaching ribosomes to a solid support” and to cancel claims 3-5.
21.	The rejection of claims 3-5 under 35 U.S.C. 102(a)(1) as being anticipated by Katzen et al. (TRENDS in Biotechnology, 2005; cited on PTO-892 mailed on 10/19/2021), as evidenced by Zahnd et al. (Nature Methods, 2007; cited on PTO-892 mailed on 10/19/2021) is withdrawn in view of applicants’ amendment to the claims to cancel claims 3-5.
22.	The rejection of claims 1-2, 6-11, 17-19 and 23-26 under 35 U.S.C. 102(a)(1) as being anticipated by Katzen et al. (TRENDS in Biotechnology, 2005; cited on PTO-892 mailed on 10/19/2021), as evidenced by Zahnd et al. (Nature Methods, 2007; cited on PTO-892 mailed on 10/19/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.
23.	As amended, claims 1-2, 6-11, 17-19 and 23-26 are drawn to an improved machine for bio-synthesizing polypeptides in a cell-free apparatus wherein at least one improvement comprises attaching ribosomes to a solid support; with a result that a flow through continuous peptide/protein production is possible; said machine comprising an active element affixed upon a solid support selected from the group consisting of: silicon, glass, polycarbonate, (poly)tetrafluoroethylene, (poly)vinyllidendifluoride, polystyrene, nitrocellulose, nylon, a natural fiber, a silkworm silk, a protein, insect, silk and arachnid silk.  
24.	With respect to claims 1-2, Katzen et al. teach a machine comprising a cell-free apparatus for high throughput production of proteins that utilizes a restricted set of codons and associated tRNAs as well as teach ribosome display techniques that uses cell-free extracts to translate mRNAs devoid of a stop codon, resulting in a RNA-ribosome-protein ternary complex (protein and RNA are interpreted as active elements) [see Abstract; p. 150, column 2; p. 153; Figure 1].  Evidentiary reference Zahnd et al. is cited in accordance to MPEP 2131.01 to demonstrate that ribosome display techniques involve targeted immobilization of a specific mRNA for translation, which is interpreted as the ribosome is attached to a solid support in the form of a protein [see Figure 1 of Zahnd et al.].  Zahnd et al. further demonstrate that the immobilization occurs on MaxiSorp plates (polystyrene) [see p. 277 of Zahnd et al.].  Furthermore, figure 1 of Katzen et al. discloses cell-free protein expression systems in a glass container containing the reaction mixture as well as dialysis membranes and ultrafiltration membranes that fit within the category of solid supports as recited in the claims [see Figure 1 and p. 151 of Katzen et al.].
	With respect to claim 6, Katzen et al. teach the machine wherein said at least one module comprises suspended particles [see Figure 1].  
	With respect to claim 7, Katzen et al. teach the machine comprising at least one changeable module in the form of ribosomes, translation factors, tRNA, aminoacyl tRNA synthetases, template RNA or DNA and RNA polymerase whenever it is necessary [see Figure 1].  Given that Katzen et al. discloses the cell-free system in the context of a reaction mixture, it is the examiner’s position that the system itself is under aerobic conditions which in of itself could be reasonably interpreted as a gaseous phase.  Furthermore, claim 6 upon which claim 7 depends is generic in the sense that it recites “at least one module comprising suspended particles”.  To this end, the headspace in the reaction of Katzen et al. can reasonably be interpreted as suspended oxygen atoms (particles) in the gaseous phase.
	With respect to claims 8-9, Katzen et al. teach the machine wherein mRNA encodes at least one antigenic peptide (given that any protein could be interpreted as an antigen, the teachings of Katzen et al. reasonably reads on the claims) [see Abstract; p. 150, column 2; p. 153; Figure 1].  Katzen et al. teach a machine comprising a cell-free apparatus for high throughput production of proteins that utilizes a restricted set of codons and associated tRNAs as well as teach ribosome display techniques that uses cell-free extracts to translate mRNAs devoid of a stop codon, resulting in a RNA-ribosome-protein ternary complex [see Abstract; p. 150, column 2; p. 153; Figure 1].  One of ordinary skill in the art is aware that the sequence encoding a protein contains within it 3 letter codes, or codons, that encode a specific amino acid that is part of the overall polypeptide that is eventually folded into a protein upon translation.  Furthermore, one of ordinary skill in the art is aware that protein translation involves the appropriate attachment of a corresponding aminoacyl-tRNA that matches said codon.  In other words, given that a protein is encoded by a specific set of codons which in turn need specific tRNAs to translate said protein, the specific codons inherent to the sequence encoding said protein can reasonably be interpreted as a restricted set of codons and restricted tRNAs, as any change in the codon sequence would change the makeup of the protein.
	With respect to claim 10, Katzen et al. teach the machine comprising at least one chaperone protein [see p. 152].
	With respect to claim 11, Katzen et al. teach the machine wherein at least one chaperone protein is selected from DnaK/DnaJ, GroEL and GroES [see p. 152, column 1].
	With respect to claim 17, Katzen et al. teach the machine comprising at least one changeable module in the form of ribosomes, translation factors, tRNA, aminoacyl tRNA synthetases, template RNA or DNA and RNA polymerase whenever it is necessary, ATP and/or GTP regeneration system [see p. 151, column 2; Figure 1].  
	With respect to claims 18-19, Katzen et al. teach the machine with at least one chemical energy source in the form of ATP and GTP [see p. 151, column 2].
	With respect to claim 23, Katzen et al. teach the machine wherein the at least one RNA polymerase comprises T7 RNA polymerase [see p. 150, column 2].
	With respect to claims 24-25, Katzen et al. teach the machine comprising at least one anti-oxidant DnaK/DnaJ, GroEL/GRoES [see p. 152, column 1].
	With respect to claim 26, Katzen et al. teach the machine comprising at least one chaperone [see p. 152].	RESPONSE TO REMARKS:  Beginning on p. 14 of applicants’ remarks, applicants contend that the amendment to claim 1 obviates the rejection as explained above regarding Sasche et al.  
	Regarding applicants remarks that “attaching ribosomes to a solid support; with a result that a flow through continuous peptide/protein production is possible, said machine comprising an active element affixed upon a solid support…” and “affixed upon” added to claim 2 obviate the rejection, this argument is found to be not persuasive in view of the modified rejection set forth above.
	Regarding applicants’ remarks that there is a lack of connection between aerobic and headspace, and clearly no inherency involved, and the failure of the examiner to cite an applied reference teaching in regards to a gaseous phase, this argument is found to be not persuasive.  As stated in the rejection above, given that Katzen et al. discloses the cell-free system in the context of a reaction mixture, it is the examiner’s position that the system itself is under aerobic conditions which in of itself could be reasonably interpreted as a gaseous phase.  Furthermore, claim 6 upon which claim 7 depends is generic in the sense that it recites “at least one module comprising suspended particles”.  To this end, the headspace in the reaction of Katzen et al. can reasonably be interpreted as suspended oxygen atoms (particles) in the gaseous phase.
	Regarding applicants’ remarks that claim 17 is a narrow claim in comparison to the other claims and the examiner is including broadening language or broadening interpretation not in accord with the claim at hand, this argument is found to be not persuasive.  Claim 17 depends upon claim 1, which therefore includes all limitations recited in claim 1.  Furthermore, claim 17 recites the limitation “at least one”, meaning that it must contain one of the components and could have all of them.  To this end, Katzen et al. teach the machine comprising at least one changeable module in the form of ribosomes, translation factors, tRNA, aminoacyl tRNA synthetases, template RNA or DNA and RNA polymerase whenever it is necessary, ATP and/or GTP regeneration system [see p. 151, column 2; Figure 1].    Additionally, claim 17 recites the transitional phrase “comprising”, which is interpreted as “open” and “inclusive” of additional elements that are not recited in the claim (see MPEP 2111.03).
Claim Rejections - 35 USC § 103
25.	The rejection of claims 12-13 and 27 under 35 U.S.C. 103 as being unpatentable over Katzen et al. (TRENDS in Biotechnology, 2005; cited on PTO-892 mailed on 10/19/2021), as evidenced by Zahnd et al. (Nature Methods, 2007; cited on PTO-892 mailed on 10/19/2021) in view of Hansen et al. (American Journal of Human Genetics, 2002; cited on PTO-892 mailed on 10/19/2021) is maintained for the reasons of record and the reasons set forth below.  
26.	The relevant teachings of Katzen et al. as applied to claims 1-11, 17-19, and 23-26 are set forth in the 102(a)(1) rejection above.
	With respect to claims 12-13 and 27, Katzen et al. teach a machine comprising a cell-free apparatus for high throughput production of proteins that utilizes a restricted set of codons and associated tRNAs as well as teach ribosome display techniques that uses cell-free extraces to translate mRNAs devoid of a stop codon, resulting in a RNA-ribosome-protein ternary complex [see Abstract; p. 150, column 2; p. 153; Figure 1].  Evidentiary reference Zahnd et al. is cited in accordance to MPEP 2131.01 to demonstrate that ribosome display techniques involve targeted immobilization of a specific mRNA for translation, which is interpreted as the ribosome is attached to a solid support in the form of a protein [see Figure 1 of Zahnd et al.].  Furthermore, figure 1 of Katzen et al. discloses cell-free protein expression systems in a glass container containing the reaction mixture as well as dialysis membranes and ultrafiltration membranes that fit within the category of solid supports as recited in the claims [see Figure 1 and p. 151 of Katzen et al.].  Katzen et al. teach the machine wherein at least one chaperone protein is selected from DnaK/DnaJ, GroEL and GroES [see p. 152, column 1].
	However, Katzen et al. does not teach the machine of claim 12, wherein at least one Hsp60 selected from the group consisting of Hsp60A, Hsp60B, Hsp60C, and Hsp60D and the machines of claims 13 and 27 wherein said at least one chaperone is selected from the group consisting of BBS10, BBS12, TCP1, CCT2, CCT3, CCT4, CCT5, CCT6a, CCT6b, CCT7, CCT8, CLP8, HSPD1, CD74, calnexin, calreticulin, and MKKS.
	Hansen et al. teach that a complementation assay demonstrates that wild-type Hsp60 also known as HSPD1 together with the co-chaperonin HSP10 also known as HSPE1, can support growth of E. coli cells in which homologous chromosomal groESgroEL chaperonin genes have been deleted [see Abstract].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Katzen et al. and Hansen et al. to use Hsp60, Hspd1, Hsp10, and/or Hspe1 proteins in the machines of Katzen et al. because Katzen et al. teach the use of chaperone proteins such as GroEL and GroES for folding of cell-free expressed proteins.  Hansen et al. demonstrates that Hsp60 and Hsp10 chaperones can be substituted for GroEL and GroES proteins.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Katzen et al. and Hansen et al. because Hansen et al. acknowledges that Hsp60 and Hsp10 proteins are homologoues of GroEL and GroES and could be substituted for the other.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 15 of applicants’ remarks, applicants contend that these rejections cannot stand on their own in view of the deficiencies of the art against claim 1.
	This argument is found to be not persuasive for the reasons set forth above regarding Katzen et al.
27.	The rejection of claim 15-16 under 35 U.S.C. 103 as being unpatentable over Katzen et al. (TRENDS in Biotechnology, 2005; cited on PTO-892 mailed on 10/19/2021), as evidenced by Zahnd et al. (Nature Methods, 2007; cited on PTO-892 mailed on 10/19/2021) in view of Hansen et al. (American Journal of Human Genetics, 2002; cited on PTO-892 mailed 10/19/2021) is maintained for the reasons of record and the reasons set forth below.
28.	The relevant teachings of Katzen et al. as applied to claims 1-11, 17-19, and 23-26 are set forth in the 102(a)(1) rejection above.
	With respect to claims 15-16, Katzen et al. teach a machine comprising a cell-free apparatus for high throughput production of proteins that utilizes a restricted set of codons and associated tRNAs as well as teach ribosome display techniques that uses cell-free extraces to translate mRNAs devoid of a stop codon, resulting in a RNA-ribosome-protein ternary complex [see Abstract; p. 150, column 2; p. 153; Figure 1].  Evidentiary reference Zahnd et al. is cited in accordance to MPEP 2131.01 to demonstrate that ribosome display techniques involve targeted immobilization of a specific mRNA for translation, which is interpreted as the ribosome is attached to a solid support in the form of a protein [see Figure 1 of Zahnd et al.].  Furthermore, figure 1 of Katzen et al. discloses cell-free protein expression systems in a glass container containing the reaction mixture as well as dialysis membranes and ultrafiltration membranes that fit within the category of solid supports as recited in the claims [see Figure 1 and p. 151 of Katzen et al.].  Katzen et al. also teach an ATP/GTP regeneration system [see p. 151, column 2].
	Although Katzen et al. does not teach wherein the ATP/GTP generator operates with a temperature difference of at least 2oC compared to a portion of said machine with said solid support attached ribosomes and wherein said temperature difference is selected from the group consisting of at least 2oC, 3oC, 4oC, 5oC, 7oC, 10oC and 12oC, MPEP 2144.05.II.A states Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, one of ordinary skill in the art would desire to optimize parameters like temperatures of the system to maximize production of free phosphate for regeneration of much needed ATP for the cell-free expression system reactions.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 15 of applicants’ remarks, applicants contend that these rejections cannot stand on their own in view of the deficiencies of the art against claim 1.
	This argument is found to be not persuasive for the reasons set forth above regarding Katzen et al.
29.	Claims 14, 20-22 and 28 are newly rejected under 35 U.S.C. 103 as being unpatentable over Katzen et al. (TRENDS in Biotechnology, 2005; cited on PTO-892 mailed on 10/19/2021), as evidenced by Zahnd et al. (Nature Methods, 2007; cited on PTO-892 mailed on 10/19/2021) in view of Shimizu et al. (Nature Biotechnology, 2001; cited on PTO-892 mailed on 10/19/2021).  This new grounds of rejection is necessitated by applicants’ amendment to claim 1.
30.	The relevant teachings of Katzen et al. as applied to claims 1-11, 17-19, and 23-26 are set forth in the 102(a)(1) rejection above.
	With respect to claims 14, 20-22, and 28, Katzen et al. teach a machine comprising a cell-free apparatus for high throughput production of proteins that utilizes a restricted set of codons and associated tRNAs as well as teach ribosome display techniques that uses cell-free extraces to translate mRNAs devoid of a stop codon, resulting in a RNA-ribosome-protein ternary complex [see Abstract; p. 150, column 2; p. 153; Figure 1].  Evidentiary reference Zahnd et al. is cited in accordance to MPEP 2131.01 to demonstrate that ribosome display techniques involve targeted immobilization of a specific mRNA for translation, which is interpreted as the ribosome is attached to a solid support in the form of a protein [see Figure 1 of Zahnd et al.].  Furthermore, figure 1 of Katzen et al. discloses cell-free protein expression systems in a glass container containing the reaction mixture as well as dialysis membranes and ultrafiltration membranes that fit within the category of solid supports as recited in the claims [see Figure 1 and p. 151 of Katzen et al.].  Katzen et al. teach the machine comprising at least one changeable module in the form of ribosomes, translation factors, tRNA, aminoacyl tRNA synthetases, template RNA or DNA and RNA polymerase whenever it is necessary, ATP and/or GTP regeneration system [see p. 151, column 2; Figure 1].  
	However, Katzen et al. does not explicitly teach the machine of claim 14, further comprising optimizing content of an ion comprising an element selected from the group consisting of: Mg, Ca, Se, Fe, Cu, and S; the machine of claim 20, wherein the at least one initiation factor is selected from the group consisting of IF1, IF2, and IF3; the machine of claim 21, wherein the at least one elongation factor is selected from the group consisting of EF-Tu, EF-Ts, EF4, and EF-G; the machine of claim 22, wherein the at least one release factor is selected from the group consisting of RF1, RF2, and RF3; and the machine of claim 28, wherein said polyamine is selected from the group consisting of including but not limited to putrescine, NH2(CH2)4NH2-, spermidine, NH2(CH2)3NH(CH2)4NH2, spermine, and NH2(CH2)3NH(CH2)4NH(CH2)3NH2.  
	Shimizu et al. teach a machine for biosynthesizing proteins in a cell-free apparatus by using a sequence encoding a dihydrofolate reductase (restricted set of codons) that is translated into a protein using the machinery necessary to produce the protein [see Abstract; p. 751].  Shimizu et al. teach the machine comprising a translation reaction comprising a ribosome, initiation factor proteins, elongation factor proteins, release factor proteins in addition to a T7 RNA polymerase, creatine kinase, and myokinase for the cell-free production of protein [see p. Abstract; p. 751; p. 754, column 2].  Shimizu et al. teach the machine comprising optimizing content of an ion comprising magnesium and calcium [see p. 754, column 2]. Shimizu et al. teach the machine wherein at least one initiation factor is selected from IF1, IF2, and IF3 [see p. 751].  Shimizu et al. teach the machine wherein at least one elongation factor is selected from EF-Tu, EF-Ts, and EF-G [see p. 751], wherein the at least one release factor is RF1, RF2, and RF3 [see p. 751; p. 754, column 2], wherein the at least one release factor is RF1, RF2, and RF3 [see p. 751; p. 754, column 2], and wherein the machine comprises a polyamine such as putrescine and spermidine.
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Katzen et al. and Shimizu et al. to include the additional components of Shimizu et al. in the cell-free protein synthesis machine of Katzen et al. because Katzen et al. teach a machine comprising a cell-free apparatus for high throughput production of proteins that utilizes a restricted set of codons and associated tRNAs as well as teach ribosome display techniques that uses cell-free extraces to translate mRNAs devoid of a stop codon, resulting in a RNA-ribosome-protein ternary complex.  Shimizu et al. teach similar cell-free protein synthesis machines comprising a translation reaction comprising a ribosome, initiation factor proteins, elongation factor proteins, release factor proteins and polyamines in addition to a T7 RNA polymerase, creatine kinase, and myokinase for the cell-free production of protein.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Katzen et al. and Shimizu et al. because Shimizu et al. acknowledges that translation components such as a ribosome, initiation factor proteins, elongation factor proteins, release factor proteins and polyamines are needed for protein translation.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.



 31.	Claim 45 is newly rejected under 35 U.S.C. 103 as being unpatentable over Katzen et al. (TRENDS in Biotechnology, 2005; cited on PTO-892 mailed on 10/19/2021), as evidenced by Zahnd et al. (Nature Methods, 2007; cited on PTO-892 mailed on 10/19/2021) in view of Isgrove et al. (Enzyme and Microbial Technology, 2001; examiner cited).  This new grounds of rejection is necessitated by applicants’ amendment to add claim 45.
32.	The relevant teachings of Katzen et al. as evidenced by Zahnd et al. as applied to claims 1-11, 17-19, and 23-26 are set forth in the 102(a)(1) rejection above.
	With respect to claim 45, Katzen et al. teach a machine comprising a cell-free apparatus for high throughput production of proteins that utilizes a restricted set of codons and associated tRNAs as well as teach ribosome display techniques that uses cell-free extracts to translate mRNAs devoid of a stop codon, resulting in a RNA-ribosome-protein ternary complex (protein and RNA are interpreted as active elements) [see Abstract; p. 150, column 2; p. 153; Figure 1].  Evidentiary reference Zahnd et al. is cited in accordance to MPEP 2131.01 to demonstrate that ribosome display techniques involve targeted immobilization of a specific mRNA for translation, which is interpreted as the ribosome is attached to a solid support in the form of a protein [see Figure 1 of Zahnd et al.].  Zahnd et al. further demonstrate that the immobilization occurs on MaxiSorp plates (polystyrene) [see p. 277 of Zahnd et al.].  Furthermore, figure 1 of Katzen et al. discloses cell-free protein expression systems in a glass container containing the reaction mixture as well as dialysis membranes and ultrafiltration membranes that fit within the category of solid supports as recited in the claims [see Figure 1 and p. 151 of Katzen et al.].
	However, Katzen et al. does not teach the machine wherein said solid support comprises nylon 66.
	Isgrove et al. teach that nylon, such as nylon 66, is an attractive matrix for enzyme and protein immobilization because of its low cost, chemical and mechanical properties and ready availability in a number of different forms [see Abstract; p. 226, column 1, bottom].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Katzen et al. and Isgrove et al. according to the teachings of Isgrove et al. to use nylon 66 as a solid support in the cell-free protein synthesis machine of Katzen et al. because Katzen et al. teach a machine comprising a cell-free apparatus for high throughput production of proteins comprising a ternary complex of mRNA-ribosome-protein attached to a solid support.  Isgrove et al. teach that nylon, such as nylon 66, is an attractive matrix for enzyme and protein immobilization because of its low cost, chemical and mechanical properties and ready availability in a number of different forms.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Katzen et al. and Isgrove et al. because Isgrove et al. acknowledges that nylon is an attractive matrix for enzyme and protein immobilization because of its low cost, chemical and mechanical properties and ready availability in a number of different forms.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
33.	Status of the claims:
	Claims 1-2 and 6-45 are pending.
	Claims 29-44 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-2, 6-28 and 45 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656